ON PETITION TO REHEAR
WALKER, Presiding Judge.
By his petition to rehear, Watkins, one of the respondents, contends wc overlooked his claim that T.C.A. § 40-2901 is so vague and ambiguous as to be unconstitutional.
We also overrule this contention. We consider its meaning clear and that its construction has been well defined by the Supreme Court in State v. Croft, cited in our original opinion.
The petition to rehear is denied. Rule 32 of this court and the Supreme Court.
RUSSELL and O’BRIEN, JJ., concur.